                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION


EDGAR LEE GUINTHER                                                                 PLAINTIFF
ADC #100017

v.                               No: 5:19-cv-00110 BRW-PSH


MYESHA J. BARKER, et al.                                                        DEFENDANTS

                                            ORDER

       I have reviewed the Proposed Findings and Partial Recommendation (Doc. No. 34)

submitted by United States Magistrate Judge Patricia S. Harris, and Plaintiff’s objections. After

carefully considering the objections and making a de novo review of the record in this case, I

approve and adopt the Proposed Findings and Partial Recommendation in all respects.

       Accordingly, Plaintiff’s Motion for Temporary Restraining Order and Appointment of

Counsel (Doc. No. 33) is denied without prejudice.

       IT IS SO ORDERED this 26th day of August, 2019.




                                                          Billy Roy Wilson ________________
                                                          UNITED STATES DISTRICT JUDGE
